ORDER OF DISMISSAL
CLEMON, District Judge.
The defendant Lucille Lanier initially appeared before this Court on September 18, 1981 for the purpose of changing her plea of “not guilty” to the charges of Mail Theft, 18 U.S.C. §§ 1708 and Uttering A Forged Writing (18 U.S.C. § 495). The Court was informed that the defendant desired to plead guilty to these offenses. On the basis of the defendant’s demeanor and response to FRCrP 11 inquiries prior to accepting the proffered guilty plea, the Court, sua sponte, ordered that the defendant be examined to determine her mental competency.
The Court has received the psychological evaluation previously ordered. The test analysis therein indicates that although the defendant has a chronological age of 24 years, 10 months, her mental age is 7 years, 10 months. Defendant Lanier is “on the mentally defective range of intellectual functioning,” based on those tests.
The Court is convinced that the defendant is not competent to understand the nature of the charges against her and to assist in her own defense. She is certainly not competent to “intelligently and knowingly” waive any of her constitutional rights; and she is not likely to become competent within a reasonably current period. It is the Court’s information that restitution has been made to the alleged victim of the theft charged in the indictment.
Accordingly, in the interests of justice, and without opposition by the United States Attorney, it is hereby
ORDERED, ADJUDGED and DECREED that the indictment and all counts alleged therein be, and the same hereby are, DISMISSED, with prejudice.